     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                   Page 1 of 37 PageID 292


              Nomination of Brantley Starr to the United States District Court for the
                                   Northern District of Texas
                                    Questions for the Record
                                         April 17, 2019

                          QUESTIONS FROM SENATOR FEINSTEIN

1.       Please respond with your views on the proper application of precedent by judges.

         a.    When, if ever, is it appropriate for lower courts to depart from Supreme
         Court precedent?

         Never.

         b.    Do you believe it is proper for a district court judge to question Supreme
         Court precedent in a concurring opinion? What about a dissent?

         Circuit judges issue concurrences and dissents addressing a great many topics, including
         the possibility that the Supreme Court could revisit one of its prior decisions. However,
         lower courts have no authority to depart from Supreme Court precedent.

         c.    When, in your view, is it appropriate for a district court to overturn its own
         precedent?

         Because a district court decision is not binding, Camreta v. Greene, 563 U.S. 692, 709
         n.7 (2011), a district court is not bound by another district court ruling. If it is clear that a
         prior district court ruling is incorrect, the district court is free to disagree with the prior
         holding.

         d.    When, in your view, is it appropriate for the Supreme Court to overturn its
         own precedent?

         Because only the Supreme Court may overrule a Supreme Court opinion, see Rodriguez
         de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484 (1989), it would be
         inappropriate for me as a district court nominee to opine on a role unrelated to my
         nomination.

2.      When Chief Justice Roberts was before the Committee for his nomination, Senator
Specter referred to the history and precedent of Roe v. Wade as “super-stare decisis.” A text book
on the law of judicial precedent, co-authored by Justice Neil Gorsuch, refers to Roe v. Wade as a
“super-precedent” because it has survived more than three dozen attempts to overturn it. (The
Law of Judicial Precedent, Thomas West, p. 802 (2016).) The book explains that
“superprecedent” is “precedent that defines the law and its requirements so effectively that it
prevents divergent holdings in later legal decisions on similar facts or induces disputants to settle
their claims without litigation.” (The Law of Judicial Precedent, Thomas West, p. 802 (2016))

         a.       Do you agree that Roe v. Wade is “super-stare decisis”? Do you agree it is

                                                    1
  Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 2 of 37 PageID 293


       “superprecedent”?

       For a district court, all Supreme Court precedent is superprecedent in that it is binding on
       all district courts. If confirmed, I would fully and faithfully apply Roe and its progeny.

       b.      Is it settled law?

       Please see my answer to Question 2(a).

3.     In Obergefell v. Hodges, the Supreme Court held that the Constitution guarantees same-
sex couples the right to marry. Is the holding in Obergefell settled law?

Yes. If confirmed, I would fully and faithfully apply Obergefell.

4.      In Justice Stevens’s dissent in District of Columbia v. Heller he wrote: “The Second
Amendment was adopted to protect the right of the people of each of the several States to
maintain a well-regulated militia. It was a response to concerns raised during the ratification of
the Constitution that the power of Congress to disarm the state militias and create a national
standing army posed an intolerable threat to the sovereignty of the several States. Neither the text
of the Amendment nor the arguments advanced by its proponents evidenced the slightest interest
in limiting any legislature’s authority to regulate private civilian uses of firearms.”

       a.      Do you agree with Justice Stevens? Why or why not?

       As a district court nominee, it would be inappropriate for me to provide personal beliefs
       about particular Supreme Court opinions. If confirmed, I would fully and faithfully apply
       binding Supreme Court and Fifth Circuit precedent.

       b.      Did Heller leave room for common-sense gun regulation?

       The Supreme Court found that “the right secured by the Second Amendment is not
       unlimited” in Heller. 554 U.S. 570, 626–27 (2008). Because the constitutionality of
       various gun regulations is in pending litigation, Canon 3(A)(6) of the Code of Conduct
       for United States Judges prohibits me from commenting further.

       c.     Did Heller, in finding an individual right to bear arms, depart from decades
       of Supreme Court precedent?

       Please see answer to 4(a) above.

5.      In Citizens United v. FEC, the Supreme Court held that corporations have free speech
rights under the First Amendment and that any attempt to limit corporations’ independent
political expenditures is unconstitutional. This decision opened the floodgates to unprecedented
sums of dark money in the political process.

       a.     Do you believe that corporations have First Amendment rights that are equal
       to individuals’ First Amendment rights?

                                                 2
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 3 of 37 PageID 294



       The Supreme Court has recognized that “First Amendment protection extends
       to corporations.” Citizens United v. Fed. Election Comm’n, 558 U.S. 310,
       342 (2010). If confirmed, I would fully and faithfully apply this and any other binding
       Supreme Court and Fifth Circuit precedent. Because the exact scope of these rights is in
       pending litigation, Canon 3(A)(6) of the Code of Conduct for United States Judges
       prohibits me from commenting further.

       b.     Do individuals have a First Amendment interest in not having their
       individual speech drowned out by wealthy corporations?

       As a district court nominee, it would be inappropriate for me to comment on policy
       matters in light of Canon 5 of the Code of Conduct for United States Judges. It would
       also be inappropriate for me to comment on a matter that could come before me, if
       confirmed.

       c.     Do you believe corporations also have a right to freedom of religion under
       the First Amendment?

       The Supreme Court has recognized such a right in the limited context of closely held
       corporations under the Religious Freedom Restoration Act. Burwell v. Hobby Lobby
       Stores, Inc., 134 S. Ct. 2751, 2759–2760 (2014). If confirmed, I would fully and
       faithfully apply this and any other binding Supreme Court and Fifth Circuit precedent.
       Because the exact scope of this right is in pending litigation, Canon 3(A)(6) of the Code
       of Conduct for United States Judges prohibits me from commenting further.

6.      You were co-counsel on a brief filed in Texas v. United States, a challenge brought by
several states against the Deferred Action for Childhood Arrivals Program, also known as
DACA. You argued that DACA and “the Obama Administration’s refusal to follow immigration
laws caused a humanitarian crisis” by encouraging “international child smuggling across the
Texas-Mexico border.” (Complaint, Texas v. United States (2018))

Please explain what evidence you had to come to the conclusion that DACA encouraged
international child smuggling and a humanitarian crisis.

The legal filing you reference quoted from another court opinion addressing a series of
smuggling cases the court had determined were caused by various administration immigration
policies. See United States v. Nava-Martinez, No. 1:13-cr-00441 (S.D. Tex. Dec. 13, 2013), ECF
No. 37. Additional evidence was discussed on pages 26–28 of the filing. Because that matter is
still pending, I cannot comment further in light of Canon 3(A)(6) of the Code of Conduct for
United States Judges.

7.      In February 2018, you wrote a letter to the Chairman of the Texas Senate’s Select
Committee on Election Integrity. In the letter, you claimed that certain practices involving mail-
in ballots were undermining the integrity of Texas’s elections, and you argued that the
Legislature should “examine[ ] widespread abuse of voting assistance procedures to coerce and
influence voters.” (Letter to the Hon. Bryan Hughes (Feb. 5, 2018))

                                                3
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                   Page 4 of 37 PageID 295



       a.     At the time you sent this letter, what evidence did you have of widespread
       abuse of voting assistance procedures?

       The evidence cited in the letter was that “a brief investigative survey of four counties . . .
       found that over the previous 24 months, 165 unlawfully registered non-citizen voters had
       been removed from the voter rolls” after admitting they were not citizens at jury duty and
       “had cast 100 illegal votes in Texas elections prior to identifying themselves as non-
       citizens at jury duty and being removed from the voter rolls.” Texas has 254 counties.
       The Office of the Texas Attorney General has previously disclosed that it prosecuted 33
       defendants for 97 election fraud violations in 2018, and has 15 pending cases 75 pending
       investigations. There is additional law enforcement data the conclusions in the letter
       relied on that remains privileged.

       b.     What evidence did you have that voting assistance procedures were used to
       coerce and influence voters?

       The law enforcement data underlying that particular reference remains privileged.

8.      On January 25, 2019, Acting Texas Secretary of State David Whitley announced that his
office had developed a list of nearly 100,000 registered voters in the state who he claimed are not
U.S. citizens. On the same day, Attorney General Ken Paxton issued a press release stating that
his office would “spare no effort in assisting with these troubling cases.” The press release also
stated that the Attorney General’s “Election Fraud Unit stands ready to investigate and prosecute
crimes against the democratic process when needed.” (Press Release, Attorney General Ken
Paxton (Jan. 25, 2019))

According to press reports, almost immediately after the Attorney General’s announcement, the
Texas Secretary of State’s Office began informing counties that a “substantial number” of those
included on the list are in fact citizens. And more recent reporting makes clear that “[a]t least
25,000 of those individuals [on the list] were erroneously flagged [as non-citizens] because of a
mix-up between the secretary of state’s office and the Department of Public Safety.” (Alex Ura,
Texas counties removed 14 voters from the rolls in citizenship review, TEXAS TRIBUNE (Mar. 15,
2019); Alex Ura, Texas quietly informs counties that some of the 95,000 voters flagged for
citizenship review don’t belong on the list, TEXAS TRIBUNE (Jan. 29, 2019))

       a.      Did you have any involvement in the development or approval of this list? If
       so, please describe the nature of your involvement.

       No.

       b.     At any point prior to, during, or after the development of this list, did you
       have any correspondence or communication with anyone in the Texas Secretary of
       State’s Office or the Texas Attorney General’s Office regarding the list? If so, who
       did you communicate or correspond with and what was the nature of that
       correspondence or communication?


                                                 4
  Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 5 of 37 PageID 296


       I had no such communication prior to the development of the list. When the Secretary of
       State’s office released the list to county election offices, it also released the list to the
       Office of the Texas Attorney General. After litigation commenced regarding the list, the
       Office of the Attorney General undertook representation of the Secretary of State. Any
       attorney-client or law enforcement communications are privileged.

9.       On March 28, 2019, the House Committee on Oversight and Government Reform sent a
letter to Secretary Whitley requesting documents related to the development of the list of
registered voters alleged to be non-citizens. On April 11, the Office of the Texas Attorney
General responded to the Committee’s letter on behalf of Secretary Whitley. The response —
drafted by your immediate boss, First Assistant Attorney General Jeff Mateer — claimed that the
Committee lacked jurisdiction over the matter and refused to turn over the requested documents.
(David Lee, Texas AG Refuses House Demand for Voter-Fraud Files, COURTHOUSE NEWS
SERVICE (Apr. 11, 2019))

What was your role in responding to the March 28, 2019 House Committee on Oversight
and Government Reform letter?

I was not involved in drafting that letter.

10.     On February 22, 2018, you testified before the Texas Senate Election Security Select
Committee. In your testimony, you stated that former Starr County District Judge Blas Chapa
had voted three times after his death. But voter records maintained by Starr County make clear
that the late Judge Chapa did not vote after his death. (Berenice Garcia, Attorneys accuse
Attorney General’s office of false statements, THE MONITOR (Apr. 5, 2018))

       a.    Please provide the evidence that you relied on in claiming that the late Judge
       Blas Chapa had voted after his death.

       I did not name the deceased individual whose ballot was allegedly voted in my legislative
       testimony. The evidence relied on was a criminal complaint filed shortly before the
       hearing. The specific criminal complaint remains privileged.

       b.      What research did you do to substantiate that claim?

       Because the criminal complaint was filed shortly before the hearing, there was
       insufficient time to fully investigate the veracity of the allegation before the hearing.
       Instead, the Office of the Texas Attorney General made the determination to report the
       fact of the complaint to the committee. I made clear in that testimony that the allegation
       had just been received and that “there is important work to be done.” When the Criminal
       Investigations Division completed its investigation, it determined that a different
       deceased individual’s ballot was harvested and made an arrest. AG Paxton’s Election
       Fraud Unit Arrests Starr County Woman for Illegal Voting Using a Dead Person’s
       Identity, Jan. 31, 2019, at https://www.texasattorneygeneral.gov/news/releases/ag-
       paxtons-election-fraud-unit-arrests-starr-county-woman-illegal-voting-using-dead-
       persons-identity


                                                 5
  Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 6 of 37 PageID 297


       c.     When did you learn your assertion was incorrect? What did you do to
       correct the record? What steps did you take to alert the Texas Senate Committee of
       the mistake?

       The Office of the Attorney General alerted the Texas Senate Committee of the results of
       the investigation once the reportable event of the arrest occurred.

11.     In September of 2017, Attorney General Paxton issued a press release praising President
Trump’s nomination of Jeff Mateer to the Eastern District of Texas. The release quotes you as
saying the following: “Jeff Mateer leaves a legacy of service to the State of Texas and will now
extend that service to all Americans.” (Press Release on Mateer Nomination (Sept. 7, 2017)) In
2015, Mr. Mateer gave a speech in which he claimed transgender children are part of “Satan’s
plan.” (Chris Massie, Trump judicial nominee said transgender children are part of ‘Satan’s
plan,’ defended ‘conversion therapy’ CNN (Sept. 20, 2017)).

At the time you spoke of Mr. Mateer’s “legacy of service” to Texas, were you aware of the
anti-transgender comments he had made in 2015?

No.

12.      During a March 8, 2017 hearing before the Texas House’s State Affairs Committee, you
testified about a bill, H.B. 35, which would require the burial or cremation by hospital facilities
of fetal remains. You stated that the law was not an undue burden on women’s reproductive
rights because it was not a health or medical regulation, but rather a “dignity of life law.”

Please explain how directing hospitals on regulations pertaining to a medical procedure
and process is not related to health or medicine.

That particular case is on appeal to the Fifth Circuit, and the Office of the Texas Attorney
General’s briefing articulates the distinction courts draw between medical health and safety
regulations that require health and safety justification and dignity of life laws that cannot impose
an undue burden. Because that matter is pending, I cannot comment further in light of Canon
3(A)(6) of the Code of Conduct for United States Judges.

13.     On February 22, 2018, when speaking to the Conservative Political Action Conference
(CPAC), White House Counsel Don McGahn told the audience about the Administration’s
interview process for judicial nominees. He said: “On the judicial piece … one of the things we
interview on is their views on administrative law. And what you’re seeing is the President
nominating a number of people who have some experience, if not expertise, in dealing with the
government, particularly the regulatory apparatus. This is different than judicial selection in past
years…”

       a.    Did anyone in this Administration, including at the White House or the
       Department of Justice, ever ask you about your views on any issue related to
       administrative law, including your “views on administrative law”? If so, by whom,
       what was asked, and what was your response?


                                                 6
  Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 7 of 37 PageID 298


       Not that I recall.

       b.     Since 2016, has anyone with or affiliated with the Federalist Society, the
       Heritage Foundation, or any other group, asked you about your views on any issue
       related to administrative law, including your “views on administrative law”? If so,
       by whom, what was asked, and what was your response?

       Yes. Several lawyers I work with at the Office of the Texas Attorney General are
       members of the Federalist Society, and therefore are affiliated with it. I have discussed
       administrative law issues with my co-workers because many of the office’s cases involve
       administrative law. Those conversations remain privileged.

       c.      What are your “views on administrative law”?

       My views on administrative law are that, if confirmed, I would fully and faithfully apply
       binding Supreme Court and Fifth Circuit precedent on administrative law or any other
       topic.

14.      You indicated on your Senate Questionnaire that you have been a member of the
Federalist Society since 2005 and on the board of the Austin Lawyers Chapter since 2017. The
Federalist Society’s “About Us” webpage explains the purpose of the organization as follows:
“Law schools and the legal profession are currently strongly dominated by a form of orthodox
liberal ideology which advocates a centralized and uniform society. While some members of the
academic community have dissented from these views, by and large they are taught
simultaneously with (and indeed as if they were) the law.” It says that the Federalist Society
seeks to “reorder[] priorities within the legal system to place a premium on individual liberty,
traditional values, and the rule of law. It also requires restoring the recognition of the importance
of these norms among lawyers, judges, law students and professors. In working to achieve these
goals, the Society has created a conservative and libertarian intellectual network that extends to
all levels of the legal community.”

       a.    Could you please elaborate on the “form of orthodox liberal ideology which
       advocates a centralized and uniform society” that the Federalist Society claims
       dominates law schools?

       I did not draft this statement and am unfamiliar with it. Therefore, I cannot comment on
       its meaning.

       b.      How exactly does the Federalist Society seek to “reorder priorities within the
       legal system”?

       I did not draft this statement and am unfamiliar with it. Therefore, I cannot comment on
       its meaning.

       c.    What “traditional values” does the Federalist society seek to place a
       premium on?


                                                  7
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 8 of 37 PageID 299


       I did not draft this statement and am unfamiliar with it. Therefore, I cannot comment on
       its meaning.

       d.     Have you had any contact with anyone at the Federalist Society about your
       possible nomination to any federal court?

       During the course of this nomination process, I have had general discussions with many
       members of the legal community about my nomination, including individuals involved
       with the Federalist Society.

15.    When is it appropriate for judges to consider legislative history in construing a statute?

As a district court judge, I would faithfully and fully apply all binding precedent from the
Supreme Court and Fifth Circuit—which includes looking to legislative history when a statute is
ambiguous. See, e.g., Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 568 (2005).

16.    At any point during the process that led to your nomination, did you have any discussions
with anyone — including, but not limited to, individuals at the White House, at the Justice
Department, or any outside groups — about loyalty to President Trump? If so, please elaborate.

No.

17.    Please describe with particularity the process by which you answered these questions.

I received the questions on Wednesday, April 18, 2019. I consulted my Senate Questionnaire
and conducted limited research to draft my answers. I shared my draft with the Department of
Justice, Office of Legal Policy, which offered suggestions and comments. I made minor
revisions after receiving those suggestions. Each answer is my own.




                                                 8
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 9 of 37 PageID 300


                                      Senator Josh Hawley
                                     Questions for the Record

                                       Brantley Starr
               Nominee, U.S. District Court for the Northern District of Texas



1.     What role should the original public meaning of the Constitution’s text play in
courts’ interpretation of its provisions?

As a district court judge, I would fully and faithfully apply all binding precedent from the
Supreme Court and Fifth Circuit—some of which looks to the original public meaning of words
at the time they were enacted.

2.       As a judge, how would you approach a case involving an issue of first impression?

If confirmed, I would still search for binding precedent from the Supreme Court and Fifth
Circuit. If there were none, I would then search for persuasive authority from other circuits. If
there were still none, I would look to the text of the law at issue and ascribe a fair reading of the
original public meaning of the enacted words. If a textual analysis is unclear, I would assess the
context of the statute, such as the former version of the law or how Congress used undefined
terms in other laws. If a contextual analysis is unclear, I would utilize the established canons of
statutory interpretation.

3.    Can you discuss how you view the role of precedent in judicial decision making, and
how you as a judge would approach cases involving precedents from the Supreme Court?

Lower court judges have no freedom to depart from binding precedent, whether or not they
believe a precedent to be wrongly decided. The Supreme Court has made clear that it alone has
the power to overrule its own cases. Likewise, a district court is powerless to overrule circuit
precedent. If confirmed as a district court nominee, I would approach a case first by carefully
examining whether there is any binding precedent from the Supreme Court or the Fifth Circuit.
If so, I would fully and faithfully apply that precedent to the facts of the case at hand, regardless
of any personal beliefs as to the correctness of that precedent.

4.    In your view, what is the difference in how you approach a case as a policy maker or
an advocate as opposed to how you would as a judge deciding a case?

Federalist No. 47 describes the legislative branch as having will and the judicial branch as having
judgment. Will is the power to set policy after hearing from the public and affected entities.
Judgment is the neutral application of that policy Congress sets to the facts of the case at hand.
Accordingly, judging does not involve policy making.

Likewise, the role of a judge differs from the role of an advocate. Both serve. But the advocate
serves the client’s interests and is to zealously advance any reasonable argument on the client’s
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 10 of 37 PageID 301


behalf. A judge is subservient to something different: the law. That law may be in the form of
binding precedent or the text of federal law.

5.      Are there circumstances when you believe judges should consider the policy results
of their decisions when deciding a case? When might those circumstances arise?

I have studied the process the United States Circuit Court for the District of Columbia uses for
remand without vacatur in certain administrative law cases. See, e.g., Standing Rock Sioux Tribe
v. U.S. Army Corps of Eng’rs, 282 F. Supp. 3d 91, 97 (D.D.C. 2017). The Supreme Court has
also guided courts to consider whether a particular interpretation of a statute would yield absurd
results. See, e.g., Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006).
Finally, when considering whether to grant a preliminary injunction, a district court should
consider, inter alia, whether “granting the preliminary injunction will not disserve the public
interest.” See, e.g., Google, Inc. v. Hood, 822 F.3d 212 (5th Cir. 2016) (internal quotation
omitted).

Beyond these contexts, I have not encountered situations where the proper role of a court
involves examining policy implications of a ruling.

6.     What is your understanding of the Supreme Court’s precedents on substantive due
process?

I am aware that the Supreme Court has, on occasion, sought to implement the liberty protections
of the Constitution through the Due Process Clauses of the 14th and 5th Amendments. The
Court undertook an assessment of what is required of such rights to achieve constitutional
protection in Washington v. Glucksburg. Some of the Court’s recognition of substantive due
process rights were in, Griswold v. Connecticut, 381 U.S. 479 (1965) (privacy), Loving v.
Virginia, 388 U.S. 1 (1967) (interracial marriage), Roe v. Wade, 410 U.S. 113 (1973) (abortion),
and Obergefell v. Hodges, 576 U.S. ___, No. 14–556 (2015) (same-sex marriage). If confirmed,
I would fully and faithfully apply these and any other binding Supreme Court and Fifth Circuit
precedents.
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 11 of 37 PageID 302


                                    Senator Dick Durbin
                             Written Questions for Brantley Starr
                                       April 17, 2019

For questions with subparts, please answer each subpart separately.

                                  Questions for Brantley Starr

1.      In your questionnaire you list, as the most significant case you’ve handled, the Texas v.
U.S. case involving Texas’s challenge to DACA, the Deferred Action for Childhood Arrivals
program. You say in your questionnaire that you “worked on all aspects of the case, from
drafting the complaint and preliminary injunction motion to arguing the preliminary injunction
hearing.” Your complaint argued that the DACA program represented “unlawful executive
overreach.” As you know, the district court judge in this case declined to issue a preliminary
injunction on the DACA program.

       a.      Why did you list this as your most significant litigated matter?

       I listed this litigation as among the most significant matters in which I have participated
       because it involves significant and important public policy debates on protections for
       DREAMers and executive power.

       b.    Is it still your position that the DACA program should be terminated? If so,
       what do you believe should happen to the hundreds of thousands of young people
       currently in the DACA program- should they be deported?

       Texas still maintains the position, at the direction of the Texas Attorney General, that
       DACA involved the executive branch rewriting immigration law. The legal positions of
       a client are not necessarily the personal views of an attorney, whose duty is to zealously
       advance any reasonable legal argument the client has. Regarding what would happen if
       the Texas Attorney General prevails, he has previously stated: “The debate over DACA
       as policy is a question for lawmakers, and any solution must come from Congress, as the
       Constitution requires.” AG Paxton: Court Finds DACA Likely Unlawful, Aug. 31, 2018,
       at https://www.texasattorneygeneral.gov/news/releases/ag-paxton-court-finds-daca-
       likely-unlawful

2.     Is it correct to say, as you did in your 2018 law review article “Executive Power over
Immigration,” that “the president does not have the power to attach new restrictions to
federal grants by executive order, because Congress chose not to attach those restrictions”?

The Supreme Court has held that when the federal funds are flowing to states, federal restrictions
on a state’s acceptance of federal funds “must be set out ‘unambiguously’” in the text of federal
law. Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 296 (2006) (quoting
Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 17 (1981)). If confirmed, I would fully
and faithfully apply this and any other binding Supreme Court and Fifth Circuit precedent.
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 12 of 37 PageID 303


          Nomination of Brantley Starr, to be United States District Court Judge
                           for the Northern District of Texas
                                Questions for the Record
                                Submitted April 17, 2019

                         QUESTIONS FROM SENATOR COONS

1.     With respect to substantive due process, what factors do you look to when a case requires
you to determine whether a right is fundamental and protected under the Fourteenth
Amendment?

If confirmed, I would follow the guidance from the Supreme Court and Fifth Circuit on
fundamental rights, the most recent of which the Court articulated in Obergefell v. Hodges, 135
S. Ct. 2584 (2015) and Washington v. Glucksberg, 521 U.S. 702 (1997). I would follow not only
these Fourteenth Amendment binding precedents but also any binding precedents from the
Supreme Court and the Fifth Circuit.

       a.     Would you consider whether the right is expressly enumerated in the
       Constitution?

       Yes.

       b.      Would you consider whether the right is deeply rooted in this nation’s history and
       tradition? If so, what types of sources would you consult to determine whether a right is
       deeply rooted in this nation’s history and tradition?

       Yes. The Supreme Court set forth the analysis for whether a right is deeply rooted in the
       nation’s history and tradition in Washington v. Glucksberg, 521 U.S. 702 (1997), which
       involves “examining our Nation’s history, legal traditions, and practices.” The Court in
       Glucksberg examined historical practice under the common law, the practice in the
       American colonies, judicial decisions, the history of state statutes, and long-held
       traditions.

       c.    Would you consider whether the right has previously been recognized by
       Supreme Court or circuit precedent? What about the precedent of a court of appeals?

       Yes. I would be bound by decisions from the Supreme Court and Fifth Circuit that have
       not been overturned. In the absence of binding precedent, I would look to decisions from
       other circuits as persuasive authority.

       d.     Would you consider whether a similar right has previously been recognized by
       Supreme Court or circuit precedent? What about whether a similar right had been
       recognized by Supreme Court or circuit precedent?

       Yes. I would consider whether the Supreme Court or a circuit court had recognized a
       similar right.



                                               1
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19               Page 13 of 37 PageID 304



       e.     Would you consider whether the right is central to “the right to define one’s own
       concept of existence, of meaning, of the universe, and of the mystery of human life”?
       See Planned Parenthood v. Casey, 505 U.S. 833, 581 (1992); Lawrence v. Texas, 539
       U.S. 558, 574 (2003) (quoting Casey).

       Yes. I would fully and faithfully apply Casey and Lawrence and any other binding
       Supreme Court and Fifth Circuit precedent if confirmed.

       f.     What other factors would you consider?

       I would consider any other factors the Supreme Court and Fifth Circuit have determined
       to be relevant.

2.      Does the Fourteenth Amendment’s promise of “equal protection” guarantee equality
across race and gender, or does it only require racial equality?

       The Supreme Court has long held the Equal Protection Clause to apply to both race and
       gender. See, e.g., United States v. Virginia, 518 U.S. 515 (1996); Craig v. Boren, 429
       U.S. 190 (1976); Reed v. Reed, 404 U.S. 71 (1971).

       a.     If you conclude that it does require gender equality under the law, how do you
       respond to the argument that the Fourteenth Amendment was passed to address certain
       forms of racial inequality during Reconstruction, and thus was not intended to create a
       new protection against gender discrimination?

       Academic debate would not hinder me fully and faithfully applying binding Supreme
       Court and Fifth Circuit precedent, if confirmed.

       b.     If you conclude that the Fourteenth Amendment has always required equal
       treatment of men and women, as some originalists contend, why was it not until 1996, in
       United States v. Virginia, 518 U.S. 515 (1996), that states were required to provide the
       same educational opportunities to men and women?

       I am unsure why United States v. Virginia was filed when it was and not earlier.

       c.     Does the Fourteenth Amendment require that states treat gay and lesbian couples
       the same as heterosexual couples? Why or why not?

       The Supreme Court has made clear that the Fourteenth Amendment requires same-sex
       couples to have the right to marriage “on the same terms as accorded to couples of the
       opposite sex.” Obergefell, 135 S. Ct. at 2607.

       d.     Does the Fourteenth Amendment require that states treat transgender people the
       same as those who are not transgender? Why or why not?




                                               2
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 14 of 37 PageID 305


       Equality under the law is a vital element of our legal system. But because this issue is in
       pending litigation, Canon 3(A)(6) of the Code of Conduct for United States Judges
       prohibits me from commenting on this question.

3.      Do you agree that there is a constitutional right to privacy that protects a woman’s right
to use contraceptives?

The Supreme Court determined there is such a right in Griswold v. Connecticut, 381 U.S. 479
(1965). If confirmed, I would apply this and all other binding Supreme Court and Fifth Circuit
precedents fully and faithfully.

       a.      Do you agree that there is a constitutional right to privacy that protects a woman’s
       right to obtain an abortion?

       The Supreme Court determined there is such a right in Roe v. Wade, 410 U.S. 113 (1973),
       Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992), and
       Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292 (2016). If confirmed, I would
       apply these and all other binding Supreme Court and Fifth Circuit precedents fully and
       faithfully.

       b.      Do you agree that there is a constitutional right to privacy that protects intimate
       relations between two consenting adults, regardless of their sexes or genders?

       The Supreme Court determined there is such a right in Lawrence v. Texas, 539 U.S. 558
       (2003). If confirmed, I would apply this and all other binding Supreme Court and Fifth
       Circuit precedents fully and faithfully.

       c.      If you do not agree with any of the above, please explain whether these rights are
       protected or not and which constitutional rights or provisions encompass them.

       Not applicable.

4.      In United States v. Virginia, 518 U.S. 515, 536 (1996), the Court explained that in 1839,
when the Virginia Military Institute was established, “[h]igher education at the time was
considered dangerous for women,” a view widely rejected today. In Obergefell v. Hodges, 135
S. Ct. 2584, 2600-01 (2015), the Court reasoned, “As all parties agree, many same-sex couples
provide loving and nurturing homes to their children, whether biological or adopted. And
hundreds of thousands of children are presently being raised by such couples. . . . Excluding
same-sex couples from marriage thus conflicts with a central premise of the right to marry.
Without the recognition, stability, and predictability marriage offers, their children suffer the
stigma of knowing their families are somehow lesser.” This conclusion rejects arguments made
by campaigns to prohibit same-sex marriage based on the purported negative impact of such
marriages on children.

       a.     When is it appropriate to consider evidence that sheds light on our changing
       understanding of society?



                                                 3
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 15 of 37 PageID 306



       If confirmed, I would follow all the Supreme Court and Fifth Circuit’s binding precedents
       concerning the proper role of categories of evidence in various disputes that may come
       before me.

       b.     What is the role of sociology, scientific evidence, and data in judicial analysis?

       The role of sociology, scientific evidence, and data depends on the particular issue within
       a particular case. If confirmed, I would follow all the Supreme Court and Fifth Circuit’s
       binding precedents to determine the proper role of such evidence in any dispute that may
       come before me.

5.      In the Supreme Court’s Obergefell opinion, Justice Kennedy explained, “If rights were
defined by who exercised them in the past, then received practices could serve as their own
continued justification and new groups could not invoke rights once denied. This Court has
rejected that approach, both with respect to the right to marry and the rights of gays and
lesbians.”

       a.     Do you agree that after Obergefell, history and tradition should not limit the rights
       afforded to LGBT individuals?

       If confirmed, I would fully and faithfully apply Obergefell and any other binding
       Supreme Court or Fifth Circuit precedent.

       b.     When is it appropriate to apply Justice Kennedy’s formulation of substantive due
       process?

       Please see answer to Question 5(a) above.

6.     You are a member of the Federalist Society, a group whose members often advocate an
“originalist” interpretation of the Constitution.

       a.      In his opinion for the unanimous Court in Brown v. Board of Education, 347 U.S.
       483 (1954), Chief Justice Warren wrote that although the “circumstances surrounding the
       adoption of the Fourteenth Amendment in 1868 . . . cast some light” on the amendment’s
       original meaning, “it is not enough to resolve the problem with which we are faced. At
       best, they are inconclusive . . . . We must consider public education in the light of its full
       development and its present place in American life throughout the Nation. Only in this
       way can it be determined if segregation in public schools deprives these plaintiffs of the
       equal protection of the laws.” 347 U.S. at 489, 490-93. Do you consider Brown to be
       consistent with originalism even though the Court in Brown explicitly rejected the notion
       that the original meaning of the Fourteenth Amendment was dispositive or even
       conclusively supportive?

       Scholars have debated this point for decades. See, e.g., Michael McConnell, The
       Originalist Case for Brown v. Board of Education, 19 HARV. J. L. & PUB. POL’Y 457



                                                 4
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 16 of 37 PageID 307


       (1995). If confirmed, I would fully and faithfully apply binding Supreme Court and Fifth
       Circuit precedent regardless of scholarly debate.

       b.      How do you respond to the criticism of originalism that terms like “‘the freedom
       of speech,’ ‘equal protection,’ and ‘due process of law’ are not precise or self-defining”?
       Robert Post & Reva Siegel, Democratic Constitutionalism, National Constitution Center,
       https://constitutioncenter.org/interactive-constitution/white-papers/democratic-
       constitutionalism (last visited Apr. 15, 2019).

       I have not read the cited paper. I understand the Supreme Court has not abdicated its
       judicial role of interpreting constitutional phrases merely because of their breadth. If
       confirmed, I would fully and faithfully apply binding Supreme Court and Fifth Circuit
       precedent regardless of the breadth of a term those precedents interpret.

       c.      Should the public’s understanding of a constitutional provision’s meaning at the
       time of its adoption ever be dispositive when interpreting that constitutional provision
       today?

       For a district court judge, a constitutional provision’s original public meaning is
       dispositive when binding Supreme Court or Fifth Circuit precedent have held that the
       original public meaning is dispositive. If confirmed, I would fully and faithfully apply
       binding Supreme Court and Fifth Circuit precedent.

       d.     Does the public’s original understanding of the scope of a constitutional provision
       constrain its application decades later?

       Please see answer to Question 6(c) above.

       e.     What sources would you employ to discern the contours of a constitutional
       provision?

       If confirmed, I would fully and faithfully apply binding Supreme Court and Fifth Circuit
       precedent that identifies the proper sources to employ when interpreting a constitutional
       provision.

7.      In June 2015, just two days after the U.S. Supreme Court issued its opinion in Obergefell
v. Hodges, you assisted with an opinion by Texas Attorney General Paxton about whether
government officials could refuse to issue marriage licenses to same-sex couples based on their
religious beliefs. The opinion concluded that government officials “retain religious freedoms
that may provide for certain accommodations of their religious objections to issuing same-sex
marriage licenses – or issuing licenses at all, but the strength of any particular accommodation
claim depends upon the facts.”

       a.     Did you participate in any planning in the Texas Attorney General’s office
       regarding how to ensure that LGBT couples could access their constitutionally protected




                                                5
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 17 of 37 PageID 308


       right to marry if employees in the clerk’s office refused to serve them because of their
       sexual orientation?

       County clerks are independent, locally elected officials in Texas and are not under the
       direction or control of the Office of the Attorney General of Texas. The extent of the
       Office of the Texas Attorney General’s involvement in that matter was in issuing the
       above referenced opinion that informed county clerks how they could structure their
       offices to ensure marriage licenses issued but individuals did not have their religious
       beliefs violated. I am unaware of any litigation being filed against county clerks for
       denials of service after the opinion issued.

       b.     How should a court evaluate a claim based on an individual’s religious beliefs
       when those beliefs conflict with generally applicable laws that protect others’
       fundamental rights?

       It would not be appropriate for me to comment on a matter that could come before me, if
       confirmed. Regardless, if confirmed, I would fully and faithfully apply binding Supreme
       Court and Fifth Circuit precedent.

       c.      When the Supreme Court struck down laws banning interracial marriage, which a
       majority of states had when Loving v. Virginia, 388 U.S. 1 (1967), was decided, some
       opponents of interracial marriage raised religious objections. Do you agree that
       government employees cannot refuse to offer marriage licenses to interracial couples on
       the basis of religion?

       The Supreme Court generally addressed the topic in Bob Jones University v. United
       States, 461 U.S. 574 (1983), where it held that a religiously affiliated private university
       could lose its tax-exempt status for opposition to interracial dating. If confirmed, I would
       fully and faithfully apply this case and any other binding Supreme Court and Fifth Circuit
       precedent.

8.     In 2016, you coauthored an amicus brief in Pidgeon v. Turner, 538 S.W.3d 73 (Tex.
2017), which supported a group of taxpayers’ challenge to the City of Houston’s decision to
offer employee benefits to same-sex spouses of city employees.

       a.      How did you decide to file this amicus brief in opposition to providing employee
       benefits to same-sex spouses of Houston city employees?

       The decision to file amicus briefs in the name of the Texas Attorney General rests with
       the Texas Attorney General.

       b.      The amicus brief stated, “While the judgment in Obergefell is authoritative,
       Justice Kennedy’s lengthy opinion explaining that judgment is not an addendum to the
       federal constitution and should not be treated by state courts as if every word of it is the
       preemptive law of the United States.” Please indicate which portion of the Obergefell




                                                 6
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 18 of 37 PageID 309


       opinion you would consider to be binding on you as a federal district court judge if you
       are confirmed.

       If confirmed, I would fully and faithfully apply the entirety of Obergefell and any other
       binding Supreme Court and Fifth Circuit precedent.

       c.     Is it your view that public employers can discriminate against same-sex spouses
       after Obergefell?

       In accordance with Obergefell’s requirement of marriage on the same terms, Texas
       agencies altered marriage license applications, birth certificates, death certificates, and
       extended benefits to same-sex spouses. If confirmed, I would fully and faithfully apply
       Obergefell and any other binding Supreme Court and Fifth Circuit precedent.
       Regardless, some issues in this area remain pending in litigation, and as such I cannot
       comment further in light of Canon 3(A)(6) of the Code of Conduct for United States
       Judges.

9.      In your article entitled “Executive Power Over Immigration,” which was published last
year in the Texas Review of Law & Politics, you stated that President Trump’s travel ban was “a
facially neutral order. The order did not discriminate. It did not say that Muslims cannot come
into the country because they are Muslim.”

       a.    Is it relevant that President Trump, as a candidate, called for a “total and complete
       shutdown of Muslims entering the United States”?

       The Supreme Court addressed this issue in Trump v. Hawaii, 138 S. Ct. 2392 (2018). If
       confirmed, I would fully and faithfully apply this case and any other binding Supreme
       Court and Fifth Circuit precedent.

       b.     Do you believe that an executive order could discriminate against a religious
       group without specifically mentioning that group in the order?

       It would not be appropriate for me to comment on a matter that could come before me, if
       confirmed. Regardless, if confirmed, I would fully and faithfully apply binding Supreme
       Court and Fifth Circuit precedent.

       c.     If you are confirmed, what information would you rely upon when considering if
       a reasonable observer would determine that a government action was taken for the
       purpose of disfavoring one religion?

       If confirmed, I would rely on the categories of information dictated by binding precedent
       from the Supreme Court and the Fifth Circuit and would allocate to those categories the
       weight the binding precedent indicates they are entitled to.

10.    In your Senate Judiciary Committee Questionnaire, you listed “facilitating speeches and
debates by assisting the Austin Lawyers Chapter of the Federalist Society” as pro bono work. At



                                                 7
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 19 of 37 PageID 310


any point in your legal career, including as a law student, have you provided free legal services
to low-income clients?

Yes. As a law student, I spent an entire summer in India investigating and prosecuting cases of
bonded labor, an economic form of slavery. My teammate and I successfully achieved a release
in approximately 40 cases for clients who could not pay for legal services. As you know, serving
the public full time does not allow for pro bono representation. During my time in private
practice, I served a number of low-income clients in matters that that did not proceed to litigation
and accordingly did not warrant the opening of a matter.




                                                 8
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 20 of 37 PageID 311


                         Questions for the Record for Brantley Starr
                               From Senator Mazie K. Hirono


1.      As part of my responsibility as a member of the Senate Judiciary Committee and to
ensure the fitness of nominees, I am asking nominees to answer the following two questions:

       a.     Since you became a legal adult, have you ever made unwanted requests for
       sexual favors, or committed any verbal or physical harassment or assault of a sexual
       nature?

       No.

       b.     Have you ever faced discipline, or entered into a settlement related to this
       kind of conduct?
       c.
       No.

2.     In your Senate Judiciary Questionnaire, you were asked to describe what pro bono work
you have done to fulfill the responsibilities under Canon 2 of the American Bar Association’s
Code of Professional Responsibility, which calls for “every lawyer, regardless of professional
prominence or professional workload, to find some time to participate in serving the
disadvantaged.” In response, you wrote, “I also serve the legal community through speeches,
debates, and panel discussions as well as facilitating speeches and debates by assisting the Austin
Lawyers Chapter of the Federalist Society.”

       a.      Please explain how assisting the Federalist Society in speeches, debates, and
       panel discussions constitutes pro bono work that “serv[es] the disadvantaged”?
       Nominees have a long history of including information in response to Question 25 of the
       Senate Judiciary Questionnaire activities that contribute to the legal community, such as
       unpaid CLE speaking events or mentoring of law students. This is especially true for
       government lawyers, whose employment precludes them from representing other clients.
       I have a strong desire to serve both the public and the disadvantaged. For example, as a
       law student, I spent an entire summer in India investigating and prosecuting cases of
       bonded labor, an economic form of slavery. My teammate and I successfully achieved a
       release in approximately 40 cases for clients who could not pay for legal services. In my
       current government role, I serve as the liaison to the Texas Supreme Court, which
       includes a partnership where the Office of the Attorney General contributes up to $50
       million every biennium to fund legal services for the poor. If confirmed, I would
       encourage the lawyers who appear before me to do pro bono work.

       b.      Is it your view that activities, such as giving speeches and participating in
       debates, constitute pro bono work, if you do not receive payment for those
       activities?

       Please see my answer to Question 2(a).
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 21 of 37 PageID 312
                                                                                            2



3.      You have defended several voting laws that have been challenged as racially
discriminatory. For example, in Abbott v. Veasey, you defended a Texas voter ID law that a
federal district court judge found was enacted with discriminatory intent and had a
discriminatory impact on African-American and Latino voters. After the Supreme Court’s
decision in Shelby County v. Holder, which gutted Section 5 of the Voting Rights Act, many
states passed laws suppressing voting rights, particularly those of minorities. They claimed they
are going after voter fraud. But voter fraud is actually incredibly rare – a recent study found that
between 2000 and 2014, there were only 31 credible allegations of voter impersonation – the
type of fraud that photo IDs could prevent – during a period of time in which over 1 billion
ballots were cast.

       a.     Do you believe that even if there is no significant evidence of voter fraud,
       voter ID laws are valid as a prophylactic measure?

       The courts have established balancing tests for when laws that impose some burden on
       the right to vote may be nonetheless justified. If confirmed, I would fully and faithfully
       apply binding Supreme Court and Fifth Circuit precedent. But it would not be
       appropriate for me to comment on a matter that could come before me, if confirmed.

       b.    To determine whether a voting law is discriminatory, do you believe it is
       important to look at the context in which the law was passed and the impact that the
       law has?

       The Supreme Court has made clear in Thornburg v. Gingles that Congressional
       amendments to Section 2 of the Voting Rights Act repudiated the Court’s prior rulings
       that Section 2 only applies to discriminatory purpose claims. 478 U.S. 30 (1986). As
       such, the Voting Rights Act allows for discriminatory effects claims. If confirmed, I
       would fully and faithfully follow this and any other binding precedent from the Supreme
       Court and Fifth Circuit.

4.      In 2016, you were involved in a lawsuit brought by Texas and several other states
challenging guidance from the Justice Department and the Education Department that informed
schools that they should treat a student’s gender identity as the student’s sex for the purposes of
Title IX. In speaking with a reporter about this guidance supporting transgender students, you
claimed that “[t]he concerns we’ve always heard are related to safety.” You also stated that the
government’s guidance made decisions that “had always been made at a local level with school
officials taking appropriate steps to understand the facts about each particular situation with a
general understanding about how bathrooms work.”

      a.       Please explain how a transgender child using a bathroom based on the
      child’s gender identity creates safety concerns. Have any of those concerns been
      supported by fact-based evidence?

      The litigation you reference was based upon whether federal agencies had lawful authority
      to define “sex discrimination” in a way that Congress rejected. The litigation was not
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 22 of 37 PageID 313
                                                                                            3


      predicated on safety. In an interview the Attorney General asked me to participate in, I
      fielded a question about what concerns we had heard. I answered the question and then
      turned to the legal basis for the lawsuit. Because the lawsuit did not address safety, I am
      not in a position to answer the question.

       b.      Please explain why it is necessary to make a case-by-case decision to
       determine whether a transgender child should be able to a bathroom that aligns
       with the child’s gender identity?
       I did not say that it was necessary to make a case-by-case decision. Rather, I stated the
       truism that these situations had been handled locally in Texas and the lawsuit contended
       that the federal guidance was incongruent with federal law. That lawsuit prevailed.

       c.     Is it your view that schools should be able to decide its compliance with anti-
       discrimination provisions at a local level and that it is improper for the federal
       government to provide guidance at a national level?

       My personal views are immaterial because, if confirmed, I would follow binding
       precedent from the Supreme Court and Fifth Circuit. In any event, the lawsuit never
       contended that Congress has no power to regulate discrimination. On the contrary, it
       acknowledged the validity of federal anti-discrimination law in Title IX and simply
       argued that the federal guidance rewrote it. Those legal arguments prevailed.

4.      In 2016, you were involved in an amicus brief in case, Pidgeon v. Turner, which
challenged the city of Houston’s decision to offer employee benefits to same-sex spouses of city
employees that were legally married in other states. You argued that “Obergefell’s judgment
does not include a command that public employers like the City of Houston take steps beyond
recognizing same-sex marriage - steps like subsidizing same-sex marriages (through the
allocation of employee benefits) on the same terms as traditional marriages.”

Is it your view that the right of same-sex couples to marry, which was recognized in
Obergefell v. Hodges, is limited to solely the act of marriage but not to equal treatment,
such as equal benefits, under the law?

No. In accordance with Obergefell’s requirement of marriage on the same terms, Texas agencies
altered marriage license applications, birth certificates, death certificates, and extended benefits
to same-sex spouses. If confirmed, I would fully and faithfully apply Obergefell and any other
binding Supreme Court and Fifth Circuit precedent. Regardless, some issues in this area remain
pending in litigation, and as such I cannot comment further in light of Canon 3(A)(6) of the Code
of Conduct for United States Judges.

5.      You have previously testified in the Texas state legislature in support of state bills that
would restrict a woman’s ability to exercise her constitutional rights recognized in Roe v. Wade
and related Supreme Court precedent. For example, in March 2017, you testified in support of a
Texas bill that would require medical facilities to cremate or bury fetal remains in the event of a
miscarriage or abortion. To defend the bill, you appeared to argue that the Supreme Court’s
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 23 of 37 PageID 314
                                                                                           4


precedent in Whole Woman’s Health v. Hellerstedt should be interpreted narrowly to apply only
to medical or health regulations.

Is it your view that other Supreme Court cases such as Roe v. Wade that affirmed a
woman’s constitutional right to an abortion should be interpreted narrowly?

That particular case is on appeal to the Fifth Circuit, and the Office of the Attorney General’s
briefing articulates the distinction courts draw between medical health and safety regulations that
require health and safety justification and dignity of life laws that cannot impose an undue
burden. Because that matter is pending, I cannot comment further in light of Canon 3(A)(6) of
the Code of Conduct for United States Judges. However, if confirmed, I would fully and
faithfully apply Roe and any other binding Supreme Court and Fifth Circuit precedent.

6.      In Texas v. United States, you represented Texas in challenging the government’s
Deferred Action for Childhood Arrivals (DACA) program. In the complaint, you claimed that
the “Obama Administration’s [r]efusal to [f]ollow [i]mmigration [l]aws [c]aused a
[h]umanitarian [c]risis” and that the DACA policy “encouraged international child smuggling
across the Texas-Mexico border.”

       a.    Is it still your view that the government’s decision to not deport certain
       undocumented youth who came to the United States as children “caused” a
       humanitarian crises?

       The views expressed in the legal filings in that case are the views of my client, the Texas
       Attorney General. The legal filing you reference quoted from another court opinion
       addressing a series of smuggling cases the court had determined were caused by various
       administration immigration policies. See United States v. Nava-Martinez, No. 1:13-cr-
       00441 (S.D. Tex. Dec. 13, 2013), ECF No. 37. Additional evidence was discussed on
       pages 26–28 of the filing. Because that matter is still pending, I cannot comment further
       in light of Canon 3(A)(6) of the Code of Conduct for United States Judges.

       b.     Given you involvement challenging the lawfulness of the DACA program,
       will you recuse yourself from any cases involving this issue, if you are confirmed?

       The recusal statute requires a federal judge to “disqualify himself in any proceeding in
       which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Subsection
       (b) then lists additional grounds for recusal, including a specific provision for
       government attorneys. If confirmed, I would absolutely recuse myself from any case that
       I have worked on, and I would scrupulously apply the recusal statute, any precedents
       interpreting it, and any applicable canons of judicial ethics to other matters.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19               Page 24 of 37 PageID 315



                               Nomination of Brantley David Starr
     United States District Court for the Northern District of Texas Questions for the Record
                                     Submitted April 17, 2019
                            QUESTIONS FROM SENATOR BOOKER

1.       You assisted with the petition for a Writ of Certiorari in Abbott v. Veasey, which involved a
strict voter ID law in Texas. The plaintiffs in the case argued that the voter ID law “(1) is a poll
tax; (2) purposefully abridges the right to vote on account of race; (3) results in the abridgement of
the right to vote on account of race, in violation of §2 of the Voting Rights Act; and (4)
unconstitutionally burdens the right to vote.” 1

The cert petition argued that “plaintiffs presented no evidence that the law resulted in diminished
minority political participation or prevented even a single person from voting.” 2 The petition
further contended that “a statistical disparity in rates of ID possession is not a disproportionate
‘result’ prohibited by §2.” 3 It went on to argue that “[a]ny voting requirement imposes a
marginally greater burden on poorer voters than more affluent voters because costs—whether
measured in time, effort, or money— generally weigh more heavily on poorer voters. Yet most
voting practices are legitimate and uncontroversial despite their marginal burdens.” 4

          a.       Do you believe our democracy is stronger when more eligible voters participate or
          is it your belief that our democracy is weakened by lower participation?

          This question involves a political matter that Canon 5 of the Code of Conduct for United
          States Judges prohibits me from commenting on.

          b.      Harvard Law School’s Institute for Race & Justice looked at voter ID requirements
          and found that “the expenses for documentation, travel, and waiting time are significant—
          especially for minority group and low-income voters— typically ranging from about $75 to
          $175.” 5 Did you believe $75 to $175 constitutes a “marginal burden” on poorer voters?

          My primary role in Texas’s voter ID litigation involved crafting a court-ordered remedy of
          a reasonable impediment affidavit and advising the Texas Legislature as it codified a
          reasonable impediment affidavit. My work did not involve assessing whether evidence not
          at issue in the Texas litigation constitutes an impermissible burden. And because voter ID
          litigation remains pending in federal court, I am prohibited from commenting on this issue
          because of Canon 3(a)(6) of the Code of Conduct for United States Judges.

1
    Petition for a Writ of Certiorari, 2016 WL 5390670 at *4.
2
    Id. at *10.
3
    Id. at *19.
4
    Id. at *26.
5
 Richard Sobel, The High Cost of ‘Free’ Photo Voter Identification Cards 2 (June 2014),
https://today.law.harvard.edu/wp-content/uploads/2014/06/FullReportVoterIDJune20141.pdf.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 25 of 37 PageID 316




          c.      The 24th Amendment to the Constitution banned poll taxes in 1964.6 At that time,
          poll taxes were $1.50, which equates to $12.34 today. 7 Why did you consider costs
          associated with voter ID laws “marginal” when the drafters of the 24th Amendment thought
          $1.50 to be too burdensome?

          The Fifth Circuit concluded that Texas’s voter ID law was legally permissible, and the
          challengers did not file a cert petition from that judgment.

          d.     Do you believe voter ID laws—and the costs associated with those laws—are in
          keeping with the spirit of the 24th Amendment?

          Because voter ID litigation remains pending in federal court, I am prohibited from
          commenting on this issue because of Canon 3(a)(6) of the Code of Conduct for United
          States Judges. However, if confirmed as a district court judge, I would faithfully and fully
          apply all binding precedent, as well as the law if no precedent exists, to any case before me.

          e.       A recent study looked at the empirical consequences of voter ID laws and found that
          “strict voter identification laws do, in fact, substantially alter the makeup of who votes and
          ultimately do skew democracy in favor of whites and those on the political right.” 8 Would
          this information alter the arguments you made in the Abbott cert petition? If not, please
          explain why.

          The exhaustive record before the Fifth Circuit caused it to conclude that Texas’s voter ID
          law is lawful, and the challengers did not file a cert petition.

2.       On February 5, 2018, as Deputy First Assistant Attorney General, you sent a letter to Bryan
Hughes, Chairman of the Texas Senate’s Select Committee on Election Integrity, regarding “Issues
Related to Interim Charges on Election Integrity.” 9 In the letter you wrote, “Media reports of
illegal voting and the widespread practice of seeding and harvesting mail ballots, together with
recent prosecutions and investigations conducted by this office, have confirmed that the threat to
election integrity in Texas is real, and the need to provide additional safeguards is increasing.” 10
You also wrote about a 2017 case in which the Criminal Prosecutions Division of the Office of the

6
    U.S. Const. amend. XXIV.
7
 Sobel, supra note 5, at 2; CPI Inflation Calculator, https://data.bls.gov/cgi-bin/cpicalc.pl (last
visited Apr. 16, 2019).
8
 Zoltan Hajnal et al., Voter Identification Laws and Suppression of Minority Votes (Jan. 2017),
http://pages.ucsd.edu/~zhajnal/page5/documents/voterIDhajnaletal.pdf.
9
  Letter from Staff to Hon. Bryan Hughes, Chair, Senate Select Committee on Election Integrity,
re: Issues Related to Interim Charges on Election Integrity (Feb. 5, 2018) (SJQ Attachment 12(b) at
pp. 18-20).
10
     Id. at 18.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 26 of 37 PageID 317



Attorney General successfully prosecuted a noncitizen who had voted illegally. You wrote, “This
case highlighted the lack of safeguards in the system to detect ineligible voters. . . . The OAG is
unable to determine the scope of non-citizen voting across Texas, from the non-citizen jury
numbers alone, but it appears to be a significant problem nonetheless.”

        a.      When you wrote that letter what data did you rely on in coming to the conclusion
        that the “threat to election integrity in Texas is real”?

        The evidence cited in the letter was that “a brief investigative survey of four counties . . .
        found that over the previous 24 months, 165 unlawfully registered non-citizen voters had
        been removed from the voter rolls” after admitting they were not citizens at jury duty and
        “had cast 100 illegal votes in Texas elections prior to identifying themselves as non-citizens
        at jury duty and being removed from the voter rolls.” Texas has 254 counties. There is
        additional law enforcement data the conclusions in the letter relied on that remains
        privileged.

        b.       Since Shelby County, Alabama v. Holder, states across the country have adopted
        restrictive voting laws that make it harder, not easier for people to vote. From strict voter
        ID laws to the elimination of early voting, these laws almost always have a disproportionate
        impact on poor minority communities. These laws are often passed under the guise of
        widespread voter fraud. However, study after study has demonstrated that widespread voter
        fraud is a myth. In fact, an American is more likely to be struck by lightning than to
        impersonate someone voter at the polls. 11 One study that examined over one billion ballots
        cast between 2000 and 2014, found only 31 credible instances of voter fraud. 12 Were you
        aware of those statistics when you wrote that letter? If not, now that you are aware, do
        those statistics change your views on whether or not voter fraud is pervasive? If not, why
        not?

        The Office of the Texas Attorney General has previously disclosed that it prosecuted 33
        defendants for 97 election fraud violations in 2018, and has 15 pending cases 75 pending
        investigations. The assessment of the Office of the Texas Attorney General I relayed in my
        letter was based on this and internal, undisclosed law enforcement data.

        c.     The letter noted that the Office of the Attorney General of Texas was “unable to
        determine the scope of non-citizen voting across Texas . . . but it appears to be a significant
        problem nonetheless.” Besides the 2017 case, what specific evidence was your office
        aware of that made you believe that noncitizen voting was a “significant problem”?

11
   Justin Levitt, The Truth About Voted Fraud, Brennan Center for Justice 6 (2007), available at
http://www.brennancenter.org/sites/default/files/legacy/The%20Truth%20About%20Voter%20Fra
ud.pdf.
12
   Justin Levitt, A Comprehensive Investigation of Voter Impersonation Finds 31 Credible
Incidents out of One Billion Ballots Cast, Wash. Post, Aug. 6, 2014, available at
https://www.washingtonpost.com/news/wonk/wp/2014/08/06/a-comprehensive-investigation-of-
voter- impersonation-finds-31-credible-incidents-out-of-one-billion-ballots-
cast/?utm_term=.4da3c22d7dca.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 27 of 37 PageID 318




Please see my answers to Question 2(a) and Question 2(b).

d.      In your petition for a Writ of Certiorari in Abbott v. Veasey, you argued that the “plaintiffs
presented no evidence that the law resulted in diminished minority political participation or
prevented even a single person from voting.” 13 According to your February 5, 2018 letter, the
Office of the Attorney General of Texas was “unable to determine the scope of non-citizen voting
across Texas” yet you labeled it a “significant problem.” In other words, you were unable to
present evidence—aside, perhaps, from the lone 2017 case—that noncitizen voting was a
significant problem.

                  i.     Why would you advocate for additional legislation to prevent noncitizen
                  voting when you are unable to determine the scope of the problem in the first place?

                  The letter in question did not advocate for legislation. It addressed areas of
                  prosecutorial concern without suggesting any specific policy change. To the extent
                  this question asks about the wisdom or motivation of any policy change, it involves
                  a political matter that Canon 5 of the Code of Conduct for United States Judges
                  prohibits me from commenting on.

                  ii.    Why were existing safeguards not sufficient to prevent widespread
                  noncitizen voting?

                  This question involves a political matter that Canon 5 of the Code of Conduct for
                  United States Judges prohibits me from commenting on.

                  iii.    Do you believe that one instance of noncitizen voting is enough to justify
                  legislative activity on the matter?

                  This question involves a political matter that Canon 5 of the Code of Conduct for
                  United States Judges prohibits me from commenting on and also would require me
                  to prejudge a case that could come before me, if confirmed.

3.       On April 15, 2015, you testified before the Texas House of Representatives Juvenile Justice
and Family Issues Committee on behalf of the Office of the Attorney General of Texas. 14 You
testified in support of the Hope for Orphans and Minors Expansion Act, a bill that would prohibit
the state from taking “adverse action” against child welfare providers that receive taxpayer dollars
and act based on sincerely held religious beliefs. 15 You argued that the Religious Freedom

13
     Writ of Certiorari, supra note 1, at *10.
14
   Testimony on behalf of the Office of the Texas Attorney General before the Texas House of
Representatives Juvenile Justice & Family Issues Committee (Apr. 15, 2015), video available at
http://tlcsenate.granicus.com/MediaPlayer.php?clip_id=13137 at 35:15.
15
     Id.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 28 of 37 PageID 319



Restoration Act provides judges with too much discretion because they could determine that
protecting the rights of same-sex couples could constitute a compelling government interest that
outweighs the religious beliefs of child welfare providers who receive government funds. 16

           a.     At the time of your testimony, did you believe that the government—state or
           federal—has a compelling interest in eradicating discrimination?

           Any personal beliefs I had regarding this topic were irrelevant at the time of the legislative
           hearing in question because I only testified on behalf of the Office of the Texas Attorney
           General. Likewise, any personal beliefs I have now regarding this topic would be
           immaterial because I would set them aside as a district judge and would fully and faithfully
           apply all binding precedent, as well as the law if no precedent exists, to any case before me.
           To the extent this issue could come before me as a district judge, it would be inappropriate
           for me to comment on.

           b.     Do you believe that the government has a compelling interest in eradicating
           discrimination against LGBT people?

           Please see my answer to Question 3(a) above.

4.    Do you consider yourself an originalist? If so, what do you understand originalism to
mean?

As a district court judge, I would fully and faithfully apply all binding precedent from the Supreme
Court and Fifth Circuit—some of which looks to the original public meaning of words at the time
they were enacted.

5.         Do you consider yourself a textualist? If so, what do you understand textualism to mean?

As a district court judge, I would fully and faithfully apply all binding precedent from the Supreme
Court and Fifth Circuit—some of which looks to the public meaning of enacted words.

6.       Legislative history refers to the record Congress produces during the process of passing a
bill into law, such as detailed reports by congressional committees about a pending bill or
statements by key congressional leaders while a law was being drafted. The basic idea is that by
consulting these documents, a judge can get a clearer view about Congress’s intent. Most federal
judges are willing to consider legislative history in analyzing a statute, and the Supreme Court
continues to cite legislative history.

           a.      If you are confirmed to serve on the federal bench, would you be willing to consult
           and cite legislative history?

           As a district court judge, I would fully and faithfully apply all binding precedent from the
           Supreme Court and Fifth Circuit—which includes looking to legislative history when a
           statute is ambiguous. See, e.g., Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

16
     Id.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 29 of 37 PageID 320



           568 (2005).

           b.      If you are confirmed to serve on the federal bench, your opinions would be subject
           to review by the Supreme Court. Most Supreme Court Justices are willing to consider
           legislative history. Isn’t it reasonable for you, as a lower-court judge, to evaluate any
           relevant arguments about legislative history in a case that comes before you?

           Please see my answer to Question 6(a) above.

7.      According to a Brookings Institution study, blacks and whites use drugs at similar rates, yet
blacks are 3.6 times more likely to be arrested for selling drugs and 2.5 times more likely to be
arrested for possessing drugs than their white peers. 17 Notably, the same study found that whites
are actually more likely than blacks to sell drugs. 18 These shocking statistics are reflected in our
nation’s prisons and jails. Blacks are five times more likely than whites to be incarcerated in state
prisons. 19 In my home state of New Jersey, the disparity between blacks and whites in the state
prison systems is greater than 10 to 1. 20

           a.      Do you believe people of color are disproportionately represented in our nation’s
           jails and prisons?

           I am aware of studies confirming that the percentage of people of color who are
           incarcerated is higher than the percentage of people of color in the total population.

           b.      Prior to your nomination, have you ever studied the issue of implicit racial bias in
           our criminal justice system? Please list what books, articles, or reports you have reviewed
           on this topic.

           I have attended the training on implicit bias that the Texas judiciary offers new state judges.

           c.      According to a report by the United States Sentencing Commission, black men who
           commit the same crimes as white men receive federal prison sentences that are an average
           of 19.1 percent longer. 21 Why do you think that is the case?

17
  Jonathan Rothwell, How the War on Drugs Damages Black Social Mobility, BROOKINGS
INST. (Sept. 30, 2014), https://www.brookings.edu/blog/social-mobility-memos/2014/09/30/how-
the-war-on-drugs-damages-black-social-mobility.
18
     Id.
19
  Ashley Nellis, The Color of Justice: Racial and Ethnic Disparity in State Prisons,
SENTENCING PROJECT (June 14, 2016), http://www.sentencingproject.org/publications/color-
of-justice-racial-and-ethnic-disparity-in-state-prisons.
20
     Id.
21
  U.S. Sentencing Comm’n, Demographic Differences in Sentencing: An Update to the 2012
Booker Report 2 (Nov. 2017), https://www.ussc.gov/sites/default/files/pdf/research-and-
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                   Page 30 of 37 PageID 321




           I am not familiar with this particular statistic and am not in a position to speculate on the
           cause. However, if confirmed, I would commit to running a courtroom and chambers free
           from any bias—racial or otherwise.

           d.      According to an academic study, black men are 75 percent more likely than
           similarly situated white men to be charged with federal offenses that carry harsh mandatory
           minimum sentences. 22 Why do you think that is the case?

           Please see my answer to Question 7(c) above.

           e.     What role do you think federal district judges, who handle difficult, complex
           criminal cases, can play in addressing implicit racial bias in our criminal justice system?

           I believe federal district judges can run their courtrooms and chambers in a manner that is
           free from racial bias.

8.      According to a Pew Charitable Trusts fact sheet, in the 10 states with the largest declines in
their incarceration rates, crime fell by an average of 14.4 percent. 23 In the 10 states that saw the
largest increase in their incarceration rates, crime decreased by an average of 8.1 percent. 24

           a.      Do you believe there is a direct link between increases in a state’s incarcerated
           population and decreased crime rates in that state? If you believe there is a direct link,
           please explain your views.

           I am not familiar with this particular statistic and am not in a position to speculate on the
           cause.

           b.      Do you believe there is a direct link between decreases in a state’s incarcerated
           population and decreased crime rates in that state? If you do not believe there is a direct
           link, please explain your views.

           Please see answer to Question 8(b).

9.     Do you believe it is an important goal for there to be demographic diversity in the judicial
branch? If not, please explain your views.

publications/research- publications/2017/20171114_Demographics.pdf.
22
  Sonja B. Starr & M. Marit Rehavi, Racial Disparity in Federal Criminal Sentences, 122 J. Pol.
Econ.1320, 1323 (2014).
23
  Fact Sheet, National Imprisonment and Crime Rates Continue to Fall, PEW CHARITABLE
TRUSTS (Dec. 29, 2016), http://www.pewtrusts.org/en/research-and-analysis/fact-
sheets/2016/12/national-imprisonment-and-crime-rates-continue-to-fall.
24
     Id.
     Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19             Page 31 of 37 PageID 322




Yes.

10.    Would you honor the request of a plaintiff, defendant, or witness in your courtroom, who is
transgender, to be referred in accordance with their gender identity?

Yes.

11.     Do you believe that Brown v. Board of Education 25 was correctly decided? If you cannot
give a direct answer, please explain why and provide at least one supportive citation.

Brown corrected an egregious error in overturning Plessy and ending racial segregation. If
confirmed as a district judge, I would faithfully and fully apply Brown and any other binding
Supreme Court or Fifth Circuit precedent. As a district court nominee, it would be inappropriate
for me to opine on the correctness of binding Supreme Court decisions. See Nomination of Elena
Kagan to Be an Associate Justice of the Supreme Court of the United States: Hearing Before the S.
Comm. on the Judiciary, 111th Cong. 64 (2010) (“I think that in particular it would not be
appropriate for me to talk about what I think about past cases, you know, to grade cases.”).

12.    Do you believe that Plessy v. Ferguson 26 was correctly decided? If you cannot give a direct
answer, please explain why and provide at least one supportive citation.

Plessy upheld racial segregation. The Supreme Court made clear in Brown that Plessy was
incorrectly decided.

13.    Has any official from the White House or the Department of Justice, or anyone else
involved in your nomination or confirmation process, instructed or suggested that you not opine on
whether any past Supreme Court decisions were correctly decided?

In preparation for my hearing before the Committee, I was offered advice with respect to how
previous nominees had answered questions likely to be asked of nominees. All answers to these
questions and to the questions I was asked at my hearing are my own.

14.     President Trump has stated on Twitter: “We cannot allow all of these people to invade our
Country. When somebody comes in, we must immediately, with no Judges or Court Cases, bring
them back from where they came.” 27 Do you believe that immigrants, regardless of status, are
entitled to due process and fair adjudication of their claims?

The Supreme Court has made clear that “the Due Process Clause applies to all ‘persons’ within the

25
     347 U.S. 483 (1954).
26
     163 U.S. 537 (1896).
27
   Donald J. Trump (@realDonaldTrump), TWITTER (June 24, 2018, 8:02 A.M.),
https://twitter.com/realDonaldTrump/status/1010900865602019329.
  Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 32 of 37 PageID 323



United States, including aliens, whether their presence here is lawful, unlawful, temporary, or
permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001).
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                 Page 33 of 37 PageID 324


                  Questions for the Record from Senator Kamala D. Harris
                                  Submitted April 17, 2019
                                    For the Nomination of

Brantley Starr, to the U.S. District Court for the Northern District of Texas

1.      In 2013, you co-authored an amicus brief in Pidgeon v. Turner, which supported
taxpayers who challenged Houston’s decision to offer employee benefits to the same-sex spouses
of city employees that were legally married in other states. Your brief argued that Obergefell
“does not include a command that public employers like the City of Houston take steps beyond
recognizing same-sex marriage—steps like subsidizing same-sex marriages (through the
allocation of employee benefits) on the same terms as traditional marriages.”

       a.     Would you still describe the grant of employee benefits to same-sex spouses
       as a “subsidy”?

       State government in Texas pays for some of the premiums associated with insuring
       spouses or family members. As such, those benefits would fit within the common
       meaning of the term “subsidy.”

       b.     Would you describe the grant of employee benefits to heterosexual spouses as
       a “subsidy”?

       Please see my answer to Question 1(a) above.

       c.      Is it your position that Obergefell does not extend to all of the traditional
       benefits of marriage, such as spousal benefits? If yes, please explain and provide
       citations.

       In accordance with Obergefell’s requirement of marriage on the same terms, Texas
       agencies altered marriage license applications, birth certificates, death certificates, and
       extended benefits to same-sex spouses. If confirmed, I would fully and faithfully apply
       Obergefell and any other binding Supreme Court and Fifth Circuit precedent.
       Regardless, some issues in this area remain pending in litigation, and as such I cannot
       comment further in light of Canon 3(A)(6) of the Code of Conduct of United States
       Judges.

2.      In Abbott v. Veasey, a group of plaintiffs challenged a Texas law that required voters to
present government-issued photo IDs when voting in person. The district court concluded that
the law had a disparate impact and a discriminatory effect on African Americans and Hispanics.
In a petition for Supreme Court review, you argued that “a statistical disparity in rates of ID
possession is not a disproportionate ‘result’ prohibited by Section 2 [of the Voting Rights Act].”

       a.     Do you agree that statistical disparities may be probative of whether there
       was discriminatory intent in enacting a law?



                                                                                         Page 1 of 5
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                Page 34 of 37 PageID 325


       The Supreme Court has made clear in Village of Arlington Heights v. Metropolitan
       Housing Development Corp., 429 U.S. 252, 266–68 (1977), that statistical evidence is
       relevant for a discriminatory purpose claim. If confirmed, I would fully and faithfully
       apply this and any other binding Supreme Court or Fifth Circuit precedent.

       b.    Do you agree that, under Section 2, courts may consider disparate impact
       when evaluating whether a voting law must be struck down?

       Yes. The Supreme Court has made clear in Thornburg v. Gingles that Congressional
       amendments to Section 2 of the Voting Rights Act repudiated the Court’s prior rulings
       that Section 2 only applies to discriminatory purpose claims. 478 U.S. 30 (1986). If
       confirmed, I would fully and faithfully apply this and any other binding Supreme Court
       or Fifth Circuit precedent.

3.     District court judges have great discretion when it comes to sentencing defendants. It is
important that we understand your views on sentencing, with the appreciation that each case
would be evaluated on its specific facts and circumstances.

       a.      What is the process you would follow before you sentenced a defendant?

       If confirmed, I would give careful thought to every sentencing proceeding and ensure that
       the sentence imposed is “sufficient, but not greater than necessary, to comply with the
       purposes” of federal sentencing Congress established. 18 U.S.C. § 3553(a).
       Accordingly, I would consult the indictment, the governing statutes, applicable Supreme
       Court and Fifth Circuit precedent, the presentence report of the probation officer, the
       advisory Sentencing Guidelines and other factors set forth in 18 U.SC. § 3553(a), the
       arguments and objections of the parties, and the statements of the defendant, victims, or
       witnesses. I fully appreciate the magnitude of the sentencing process, and I would fully
       and faithfully follow the law and my judicial oath in carrying out this responsibility.

       b.    As a new judge, how do you plan to determine what constitutes a fair and
       proportional sentence?

       Please see my answer to Question 3(a) above.

       c.      When is it appropriate to depart from the Sentencing Guidelines?

       Supreme Court and Fifth Circuit precedent and the advisory Sentencing Guidelines
       explain the circumstances that can justify a departure or variance from the Guidelines.
       Part K of Section 5 of the Guidelines lists specific circumstances that can justify a
       departure from the advisory Guidelines range. Under Supreme Court precedent, the
       factors listed in 18 U.S.C. § 3553(a) may also call for varying from the advisory
       Guidelines range. The Supreme Court and the Fifth Circuit have provided guidance to
       district courts regarding when it is appropriate to depart or vary from the advisory
       sentencing range. If confirmed, I would fully and faithfully follow that precedent, the
       law, and my judicial oath in carrying out this solemn responsibility.

                                                                                       Page 2 of 5
    Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                       Page 35 of 37 PageID 326



          d.     Judge Danny Reeves of the Eastern District of Kentucky—who also serves on the
          U.S. Sentencing Commission—has stated that he believes mandatory minimum sentences
          are more likely to deter certain types of crime than discretionary or indeterminate
          sentencing. 1

                  i.      Do you agree with Judge Reeves?

                  I believe that the issue of mandatory minimum sentences in criminal statutes is a
                  policy reserved for Congress. As a nominee, it would be inappropriate for me to
                  comment on policy matters in light of Canon 5 of the Code of Conduct for United
                  States Judges. If confirmed, I would fully and faithfully follow Supreme Court
                  and Fifth Circuit precedent and federal sentencing laws and not be swayed by any
                  personal opinions when sentencing.

                  ii.   Do you believe that mandatory minimum sentences have provided for
                  a more equitable criminal justice system?

                  Please see my answer to Question 3(d)(i) above.

                  iii.   Please identify instances where you thought a mandatory minimum
                  sentence was unjustly applied to a defendant.

                  Please see my answer to Question 3(d)(i) above.

                  iv.    Former-Judge John Gleeson has criticized mandatory minimums in
                  various opinions he has authored, and has taken proactive efforts to remedy unjust
                  sentences that result from mandatory minimums. 2 If confirmed, and you are
                  required to impose an unjust and disproportionate sentence, would you
                  commit to taking proactive efforts to address the injustice, including:

                          1.      Describing the injustice in your opinions?

                          I am aware of the significant controversy and debate regarding mandatory
                          minimum sentences. If confirmed, I would evaluate each case
                          individually and would carefully consider Supreme Court and Fifth Circuit
                          precedent, the law, and my ethical obligations if confronted with the
                          circumstances this question presents.




1
    https://www.judiciary.senate.gov/imo/media/doc/Reeves%20Responses%20to%20QFRs1.pdf.
2
 See, e.g., “Citing Fairness, U.S. Judge Acts to Undo a Sentence He Was Forced to Impose,” NY Times, July 28,
2014, https://www.nytimes.com/2014/07/29/nyregion/brooklyn-judge-acts-to-undo-long-sentence-for-francois-
holloway-he-had-to-impose.html

                                                                                                    Page 3 of 5
 Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19                  Page 36 of 37 PageID 327


                      2.    Reaching out to the U.S. Attorney and other federal
                      prosecutors to discuss their charging policies?

                      The power to charge individuals with crimes rests in the Executive
                      Branch. If confirmed, I would be bound to respect the Constitution’s
                      separation of powers.

                      3.    Reaching out to the U.S. Attorney and other federal
                      prosecutors to discuss considerations of clemency?

                      The power to grant clemency rests in the Executive Branch. If confirmed,
                      I would be bound to respect the Constitution’s separation of powers.

       e.     28 U.S.C. Section 994(j) directs that alternatives to incarceration are “generally
       appropriate for first offenders not convicted of a violent or otherwise serious offense.” If
       confirmed as a judge, would you commit to taking into account alternatives to
       incarceration?

       Yes.

4.      Judges are one of the cornerstones of our justice system. If confirmed, you will be in a
position to decide whether individuals receive fairness, justice, and due process.

       a.     Does a judge have a role in ensuring that our justice system is a fair and
       equitable one?

       Yes.

       b.      Do you believe there are racial disparities in our criminal justice system? If
       so, please provide specific examples. If not, please explain why not.

       I am aware of the studies demonstrating racial disparities at a variety of phases of our
       criminal justice system, specifically with regarding to arrest rates, incarceration rates, and
       sentencing disparities. In a country with the clear grant of equality under the law from
       the Fourteenth Amendment, our criminal justice system should simply have no room to
       discriminate on the basis of race. If confirmed, I will ensure that racial bias has no place
       in my courtroom or chambers.

5.     If confirmed as a federal judge, you will be in a position to hire staff and law clerks.

       a.      Do you believe it is important to have a diverse staff and law clerks?

       Yes.




                                                                                          Page 4 of 5
Case 3:18-cv-02935-X Document 40-8 Filed 09/19/19            Page 37 of 37 PageID 328


    b.    Would you commit to executing a plan to ensure that qualified minorities
    and women are given serious consideration for positions of power and/or
    supervisory positions?

    If confirmed, I would ensure that qualified minorities and women are given
    serious consideration for all positions that I am in a position to fill.




                                                                                 Page 5 of 5
